MITCHELL, Judge
(concurring):
It is regrettable that this 34 year old war veteran should have permitted his excellence and commitment to diminish to the extent manifested by the instant offenses and his prior record.
I am aware that in many AWOL cases sentences of similar or lesser severity are approved under facts much more aggravated than this one. I am also aware of the appellate court’s obligation to generally leaven the sentences imposed in its jurisdiction. There comes a time, however, when the relative spread of sentences on widely varying factual bases becomes too small for meaningful leavening, considering the duty to approve sentences believed to be appropriate within the meaning of the law. Consequently, I concur in the principal opinion.